         Case 5:18-cv-00129-DCB-MTP Document 45 Filed 05/29/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION

NENA MCMILLIN,                                                              PLAINTIFF

VS.                                                CAUSE NO.: 5:18-cv-129-DCB-MTP

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and ABC
CORPORATION 1-10,                                                       DEFENDANTS


               AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

         This cause came on to be considered on the joint ore tenus Motion to Dismiss of the

Plaintiff, Nena McMillin, and Defendant, New Hampshire Insurance Company, by and

through their respective attorneys of record, to dismiss the above styled and numbered

cause with prejudice as to New Hampshire Insurance Company only, and the Court,

having considered same finds that said ore tenus Motion to Dismiss is well-taken and

should be granted. It is therefore,

         ORDERED AND ADJUDGED, that the ore tenus Motion to Dismiss seeking

dismissal of the above styled and numbered cause with prejudice is granted as to

Defendant New Hampshire Insurance Company only and each party shall bear their own

costs.

         SO ORDERED AND ADJUDGED, this the _____
                                            29th day of ________________,
                                                         May              2020.



                                                  s/David Bramlette
                                                  ________________________________
                                                  DISTRICT COURT JUDGE
     Case 5:18-cv-00129-DCB-MTP Document 45 Filed 05/29/20 Page 2 of 2




NENA MCMILLIN

By: /s/Matthew L. Devereaux______________
MATTHEW L. DEVEREAUX (#101833)
The Bezou Law Firm
534 East Boston Street
Covington, LA 70433
Telephone: (985) 892-2111
Facsimile: (985) 892-1413
mdevereaux@bezou.com
Attorney for Nena McMillin


NEW HAMPSHIRE INSURANCE COMPANY

By: /s/ Matt Quinlivan
MATT QUINLIVAN (#103081)
Deutsch Kerrigan, L.L.P.
2510 14th Street, Suite 1001
Gulfport, MS 39501
Telephone: (228) 864-0161
Facsimile: (228) 863-5278
matt@deutschkerrigan.com
Attorney for New Hampshire Insurance Company




                                            2
